Citation Nr: 1201847	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO. 10-16 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether the Veteran has presented new and material evidence to reopen a claim for service connection for a disorder of the thoracolumbar spine.

2. Whether the Veteran has presented new and material evidence to reopen a claim for service connection for bilateral hip injury.

3. Whether the Veteran has presented new and material evidence to reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1972 to May 1974.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has recharacterized the Veteran's back disorder claim from thoracolumbar strain to disorder of the thoracolumbar spine to better reflect the broader nature of the disability presented based on current medical findings. These findings are inclusive of spondylolisthesis and spondylolysis of L5 over S1 as well as degenerative disk disease, as addressed in the body of this decision. 

In September 2011 the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted between the RO and the Board Central Office. A transcript of that hearing is contained in the claims file. 

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An October 1991 RO decision denied service connection for a disorder of the thoracolumbar spine (claimed and addressed as a back injury), and that decision was not appealed. That was the last final decision, up to the present time, denying the Veteran's claim for service connection for a disorder of the thoracolumbar spine.

2. The evidence added to the record since the October 1991 RO decision denying service connection for a disorder of the thoracolumbar spine includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a disorder of the thoracolumbar spine. 

3. The evidence preponderates against a disorder of the thoracolumbar spine having developed in service or otherwise being causally related to service. 

4. Evidence of record does not support the presence of arthritis of the thoracolumbar spine within the first post-service year. 

5. An October 1991 RO decision denied service connection for bilateral hip injury, and that decision was not appealed. That was the last final decision, up to the present time, denying the Veteran's claim for service connection for bilateral hip injury.

6. The evidence added to the record since the October 1991 RO decision denying service connection for bilateral hip injury includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hip injury. 

7. The evidence preponderates against bilateral hip injury having developed in service or otherwise being causally related to service. 

8. A September 2007 RO decision denied service connection for hepatitis C, and that decision was not appealed. That was the last final decision, up to the present time, denying the Veteran's claim for service connection for hepatitis C.

9. The evidence added to the record since the September 2007 decision denying service connection for hepatitis C includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C. 


CONCLUSIONS OF LAW

1. New and material evidence has been received since the last final decision denying service connection for a disorder of the thoracolumbar spine, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 

2. The criteria for service connection for a disorder of the thoracolumbar spine are not met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011).

3. New and material evidence has been received since the last final decision denying service connection for bilateral hip injury, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 

4. The criteria for service connection for bilateral hip injury are not met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011).

5. New and material evidence has been received since the last final decision denying service connection for hepatitis C, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2010). 

The Board herein grants the Veteran's appealed request to reopen his claims for service connection for disorder of the thoracolumbar spine, bilateral hip injury, and hepatitis C. While the claims for disorder of the thoracolumbar spine and bilateral hip injury are herein denied on the merits, and hence require further discussion regarding fulfillment of the duties to notify and assist, the reopened claim for service connection for hepatitis C is the subject of remand, below. Hence, to the limited extent of this request to reopen the claim for service connection for hepatitis C herein decided, there is no reasonable possibility that any notice or development assistance would further that claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Additionally, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claims for service connection for disorder of the thoracolumbar spine and bilateral hip injury. A VCAA notice letter was sent in April 2009, prior to the RO's initial adjudication in May 2009 of the April 2009 requests to reopen claims for service connection for disorder of the thoracolumbar spine and bilateral hip injury. This VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to reopen the claims and to substantiate the claims on the merits. He was also told by this letter that it is ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connected benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. The Veteran was afforded a Dingess-type notice in the April 2009 VCAA notice letter. To whatever extent such Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot because the claims for service connection for disorder of the thoracolumbar spine and bilateral hip injury are herein denied. 

The VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims, and that he provide necessary authorization to obtain those records. It also requested evidence and information about treatment after service, in support of the claims. The Veteran did not inform of any treatment for disorder of the thoracolumbar spine and bilateral hip injury beyond VA treatment, and such VA treatment records were obtained and associated with the claims file in January 2011, prior to the most recent adjudication of the claim by an SSOC in January 2011.
 
The Veteran was appropriately informed, including by the appealed rating decision and an SOC, of records obtained, and, by implication, of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim. 

As delineated in 38 C.F.R. § 3.159(c)(4) , a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded a VA examination for compensation purposes in February 2010 addressing his claimed disorder of the thoracolumbar spine. This examiner reviewed the record, noted the Veteran's self-reported history, conducted a thorough examination of the spine, and provided an informed opinion based on the record, examination, tests conducted, X-rays obtained, and the Veteran's self-report of history and symptoms. The evaluation yielded a conclusion that the Veteran's current disorder of the thoracolumbar spine was unrelated to service. The Board finds that this examination and its conclusion, taken together with the balance of the evidence of record, is adequate for the Board's adjudication herein of the claim for service connection for disorder of the thoracolumbar spine. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The examination provided sufficient detail, and supported its conclusion with an analysis fully supported by review of the evidence presented, which analysis is readily weighed against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Further, the evidence so considered was sufficient and encompassed the evidence of record. Id. The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for service connection for disorder of the thoracolumbar spine. 

The Veteran was afforded no examination to address his bilateral hip injury as related to service, in part because the Veteran has provided neither complaint nor medical finding of current bilateral hip disorder upon which to base such an examination. At his August 1991 VA examination for compensation purposes, the examiner noted the Veteran's claims for disability purposes inclusive of a claim for injury to the hips, but the Veteran addressed no disability or complaint referable to the hips, though he did complain of his neck, back, and knees. At his February 2010 VA examination for compensation purposes, the Veteran similarly provided no complaints of current pain or disability of the hips. The balance of contemporaneous treatment records are similarly devoid of findings of disability of the hips. Even at his September 2011 hearing the Veteran failed to address the nature of any current disability of the hips, though he did then aver that his hips were affected along with is back in a parachute training incident. Thus, in the absence of evidence of current disability, a VA examination to address the Veteran's claim for service connection for bilateral hip injury is not warranted. 38 C.F.R. § 3.159(c)(4); McLendon.
 
Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has informed of or indicated any avenues of evidentiary development presenting a reasonable possibility of furthering the claim for service connection for disorder of the thoracolumbar spine or for bilateral hip injury which the RO has not pursued by query. As discussed infra, the Veteran's representative has argued that a further VA examination is in order because, in effect, the current examiner did not find disability based on the evidence presented. However, where, as here, the Board finds that the examination was proper in its consideration of the evidence presented, in its evaluation of that evidence, and in its support of its conclusions by adequate evaluation and evidence, and where, as here, the examination is adequate for purposes of the instant adjudication of the claim for service connection for disorder of the thoracolumbar spine, there is no basis for requiring a further examination. Barr; Stefl; See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's duty to assist a claimant is not a license for a "fishing expedition"). As already discussed supra, the Veteran was not afforded a VA examination addressing his claimed bilateral hip injury based on absence of evidence of current disability to warrant such an examination. 

Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claims being decided herein. 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159 . 

The Veteran addressed his claims by statements and testimony, including at his hearing before the undersigned. There has been no expressed indication that the Veteran desires a further opportunity to address his claims adjudicated herein. 

In summary, in this case, with regard to the claims for service connection for disorder of the thoracolumbar spine and bilateral hip injury herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal. See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims for service connection for disorder of the thoracolumbar spine and bilateral hip injury have been accomplished. 


II. General Laws and Regulations Governing Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) . Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309 (2011).

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



II. Request to Reopen Claims for Service Connection for 
Disorder of the Thoracolumbar Spine, Bilateral Hip Injury, 
And Hepatitis C 

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The RO last previously denied the claim for service connection for disorder of the thoracolumbar spine, then characterized as a back injury, in an October 1991 rating action finding that new and material evidence had not been added to the record to warrant reopening the claim since the prior denial of the claim by the RO in a March 1975 decision. The RO last previously denied the claim for service connection for bilateral hip injury by the same October 1991 rating action, adjudicating the claim for the first time. The RO last previously denied the claim for service connection for hepatitis C by a September 2007 decision, adjudicating the claim for the first time. 

Within the one-year period allowed for such notice, the Veteran did not submit a notice of disagreement with the October 1991 decisions denying service connection for disorder of the thoracolumbar spine and bilateral hip injury, and did not file a notice of disagreement with the September 2007 decision denying service connection for hepatitis C. He also did not within the one year period following each of these three decisions submit any additional evidence, and neither was any additional evidence received pertaining to these issues within the applicable one-year period, so as to be considered as having been filed in connection with these claims, to allow for continuation or non-finality of these claims. 38 C.F.R. § 3.156(b) (2010); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). Relevant official service department records not previously of record have also not been received since the October 1991 and September 2007 decisions so as to render these decisions non-final. 38 C.F.R. § 3.156(c) (2011). Accordingly, that October 1991 rating action became final as to the denial of claims for service connection for disorder of the thoracolumbar spine and bilateral hip injury, and the September 2007 rating action became final as to its denial of claim for service connection for hepatitis C. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.302, 20.1103 (2011). 

For the Veteran's claims for service connection for disorder of the thoracolumbar spine, bilateral hip injury, and hepatitis C, the Veteran provided testimony supporting these claims which is new and relates to an unestablished fact necessary to support the claims, and which creates a reasonable possibility of substantiating these claims. He testified that the disorder of the thoracolumbar spine and bilateral hip injury were the result of an injury sustained during parachute training when the parachute came loose from the tower and he fell to the ground at an excessive rate of speed, landing flat on his feet and causing his knees to buckle, and likely resulting in injury to the low back and hips. The Veteran had not previously made these specific assertions regarding a training accident. Rather, he previously asserted that he was a paratrooper in service who had completed in excess of sixty jumps, and that his disabilities were attributable to this parachuting. 

Regarding his hepatitis C claim, he testified that he had no potential avenues of hepatitis C exposure other than by jet gun inoculation in service, with no history of intravenous drug use or transfusions or tattoos. The asserted extent of no potential exposure to hepatitis C other than by jet gun inoculation in service is new, relates to an unestablished fact necessary to support the claim, and creates a reasonable possibility of substantiating the claim.

Accordingly, based on this new testimonial evidence presented, the claims for service connection for disorder of the thoracolumbar spine, bilateral hip injury, and hepatitis C are reopened. 38 C.F.R. § 3.156(a).


III. Claims for Service Connection for a Disorder of the Thoracolumbar 
Spine and for Bilateral Hip Injury 

As noted, the Veteran has testified that he injured his back and hips in a parachute training when the parachute came loose from the tower and he fell too quickly to the ground. A service record does not document any such training injury. However, service records do include records from May 1974 documenting treatment for low back ache early in that month following a basketball or football game (two treatment records are in conflict, one reporting the activity as football, the other reporting the activity as basketball). A report of medical condition dated in May 1974, the month of the Veteran's service separation, documents an "acute low thoracic back strain" and assigns limited physical activities on that basis. X-rays of the lumbosacral spine taken in May 1974 were normal. The Veteran's service separation examination later that month provides no findings of any back disability.

Service records provide no documentation of any injury to the hips, and no documentation of any difficulty with the back in service prior to May 1974. The separation examination also provides no finding of injury or disability of the hips. 

Upon VA treatment in November 2007 the Veteran complained of ongoing pain in the low back and right leg which he reported comes and goes but began in 1974 and has been ongoing ever since. He then reported having worsening pain in the past eight months. Upon physical therapy treatment in January 2009 the Veteran reported injuring his back in service and having back pain off and on over the years since service. At his VA examination for compensation purposes in February 2010 the Veteran reported a history of injury falling off a tank in service, and also reported being a paratrooper in service. At that examination he asserted that his low back pain first had its onset eight to nine months prior to service separation, and that it has progressed over the years. In contrast, at his hearing before the undersigned in September 2011 the Veteran testified, "I didn't even have back pain that I knew of until probably 15 years out of the service." As already noted, at the hearing the Veteran asserted injury to the back and hips during a parachute training when the parachute was accidentally released from the tower and he fell too fast, landing flat on his feet with his knees buckling. 

These different narratives concerning his history of back injury in service, and concerning the date of onset and persistence of back pain or disability in service or following service calls into question Veteran's credibility for purposes of supporting his claim for service connection for back and hip disorders. Caluza. 

In a July 1991 statement in support of his prior claim for disabilities including of the back and hips, the Veteran asserted that he was a paratrooper in service and had completed "60+" jumps. 

Upon VA examination for compensation purposes in August 1991, the Veteran asserted that he his low back was sore every morning, but that it would then loosen up and be satisfactory for the balance of the day. The examiner found no paravertebral muscle spasm, no tenderness, and normal spinal curvature. Capacity for heel and toe walking, duck walking, and squatting were unimpaired. Range of motion and straight leg raising were also not found to be indicative of spinal disability. The examiner assessed lumbosacral arthralgia. 

X-rays were obtained in August 1991 showing intervertebral disk narrowing at L5-S1, and bilateral spondylolysis and grade 1 spondylolisthesis at L5 over S1. Other findings were unremarkable. In an addendum, the August 1991 examiner opined that the Veteran's symptoms were not attributable to his degenerative disk disease. 

At the August 1991 examination the examiner noted that the Veteran's claims for service connection included a claim for arthritis of the knees, hips, and neck as due to his back condition. However, the Veteran expressed no complaints of symptoms referable to the hips at that examination, while he did have complaints of symptomatic knees and neck. The examiner did not provide specific examination findings or obtain x-rays of the hips. 

Upon the VA examination for compensation purposes in February 2010, x-rays were reviewed confirming the presence of current disability inclusive of spondylolisthesis at L5-S1 with narrowing at the L5-S1 interspace and bilateral spondylolysis as well as some bony sclerotic changes at the L5 and S1 levels. The examiner accurately noted the Veteran's documented objective history within the record, inclusive of a treatment for acute thoraco-lumbar strain in 1974 with x-rays negative at the time of injury, no back problems noted upon service separation examination in May 1974, a claim in 1975 giving rise to a VA examination in February 1975 with negative findings for chronic back disability, no evidence of treatment for back difficulties between 1975 and 1991, a VA examination in 1991, and after 1991 no documented complaint of back pain until 2008. The examiner further noted that persistent back difficulties were supported by treatment records beginning in 2008. 

The February 2010 VA examiner concluded that despite the Veteran's self-reported history, the objective record failed to reflect a chronic back disorder from service, but rather reflected an acute back condition that resolved in service, and no chronic back disorder until years later. The examiner accordingly opined that it was not at least as likely as not that the Veteran's current thoracolumbar back disorder, inclusive of degenerative joint disease and spondylolisthesis and spondylolysis, was a condition with onset in service in 1974. 

In short, the weight of medical evidence is against any chronic thoraco-lumbar back disability being present prior to approximately 2008, which is in accord with the findings and conclusions of the VA examiner in February 2010. The medical record provides essentially no findings of any chronic hip disability to support a hip injury claim. As discussed, the Veteran's statements are without credibility to support either of these claims based on his documented contradictory statements addressing his claimed back disorder and its history. Caluza. Hence, the Board determines that that weight is not to be accorded the Veteran's statements to support his claims for service connection for disorder of the thoracolumbar spine or bilateral hip injury. Evans; Layno.

The weight of credible evidence is against a disorder of the thoracolumbar spine or bilateral hip injury having developed in service and persisted to the present time, and is against either of these disorders, to the extent present currently, being causally related to service. The weight of the evidence is thus against the claims for service connection for disorder of the thoracolumbar spine and bilateral hip injury on a direct basis. 38 C.F.R. § 3.303. 

In the absence of competent and credible evidence supporting the presence of arthritis of the back or hips within the first post-service year, service connection on a first-year-post-service presumptive basis is also not warranted. 38 C.F.R. §§ 3.307, 3.309. 

Because the preponderance of the evidence is against the claims for service connection for a disorder of the thoracolumbar spine and bilateral hip injury, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a disorder of the thoracolumbar spine is denied. 

The claim for service connection for bilateral hip injury is denied. 

The claim for service connection for hepatitis C is reopened, and the claim is thus granted to the extent of that reopening.


REMAND

The Veteran in September 2011 submitted new evidence in support of his hepatitis C claim for which he did not provide waiver of RO review prior to Board adjudication. The RO has not had the opportunity to review the claim including based on this evidence. A SSOC must be furnished to the appellant and his representative when additional pertinent evidence is received after a SSOC is issued. 38 C.F.R. § 19.31 (2011). Unless this procedural right is waived by the veteran, any additional evidence must be referred to the RO for review and preparation of a supplemental statement of the case. Id. , 38 C.F.R. § 20.1304(c) (2011). 

At his hearing before the undersigned, the Veteran and his representative asserted, in effect, that they knew of no other mechanism by which the Veteran may have contracted hepatitis C, because he had not used intravenous drugs, he had not had a tatoo, and he had never had a blood transfusion. The Veteran then contended that he contracted hepatitis C through jet gun injection immunization in service, based on process of elimination because the Veteran had not been exposed to other known possible avenues of infection. However, these process-of-elimination contentions are potentially contradicted by the Veteran's own past admission in a May 2006 VA treatment record, when he informed that he had shared a razor with his brother who has hepatitis C. The May 2006 treatment record noted that the Veteran had not been seen since a year prior, and that a Hepatitis C antibody test from that prior visit had returned positive, thus informing of his having been infected with the virus. 

The Veteran in his prior claim for service connection for hepatitis C submitted in August 2007 asserted that his brother had told him that he had been "only kidding" when he had told the Veteran that he had used the Veteran's razor. 
The Board thus perceives a myriad scenarios, all implicated by credibility issues presented in this case, which allow for the Veteran to have contracted hepatitis C either from his brother or from another source (other than a jet gun immunization in service) which the Veteran has denied or failed to report upon VA treatment or in the Veteran's statements in support of his claim. Further, it appears to the Board that the least likely scenario is the one alleged by the Veteran: that the Veteran was truthful about his brother having hepatitis C and about his belief that his brother had shared his razor when he discussed the case with his VA medical care provider upon treatment in May 2006, but that his brother had subsequently informed him that he was "just kidding" about having shared a razor, and the brother was truthful in asserting that he had been "just kidding." This narrative appears particularly unlikely given the credibility questions raised by conflicting narratives provided by the Veteran regarding his thoraco-lumbar spine disorder history, as discussed in the Board's decision, above. Caluza. 

Additionally, on page six of the hearing transcript the Veteran endorsed the statement that he had no history of drug usage. This is contradicted by a September 1984 VA hospitalization record for treatment of upper gastrointestinal bleed and peptic ulcer disease, which noted the Veteran's past history not only of chronic alcohol abuse but also of polysubstance abuse.

While it is true that earlier in the course of the hearing before the undersigned the Veteran's focus had been on his not having previously engaged in intravenous drug use, in that earlier testimony he denied ever having previously "used any kind of drugs intravenously or needles or anything like that." (hearing transcript, pg. 4) Thus, the initial statement may be interpreted to focus on use of needles for illicit drug administration, rather than on illicit drug use generally. However, the subsequent hearing testimony did endorse no prior illicit drug use, and this testimony is contradicted by the prior record, calling into question the credibility of the Veteran in his assertions of no potential avenues of infection for hepatitis C other than by jet gun injection in service. 

Additionally, an August 2006 VA treatment record suggests that hepatitis C may no longer be present. At that treatment the Veteran complained of fatigue and expressed worry about Hepatitis C. Testing to address his concern revealed that the Veteran was negative for hepatitis C RNA, which the treating physician noted suggested that the Veteran had cleared the infection spontaneously. Repeated testing may help determine whether hepatitis C was only present at undetectable levels in August 2006, or whether the Veteran has in fact cleared the virus. Thus, further blood testing to address whether hepatitis C is present in the Veteran is in order. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an additional opportunity to submit evidence or argument in furtherance of his hepatitis C claim. Also obtain any additional medical records from VA or other sources, with the Veteran's assistance or authorization as appropriate. Associate with the claims file all records and responses received.

2. Thereafter, afford the Veteran an additional blood test for hepatitis C RNA, to confirm or rule out the presence of hepatitis C. 

3. Finally, readjudicate the remanded claim de novo. If the benefit sought is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


